DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Sequence Compliance
This application contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. ⸹1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. ⸹⸹1.821(d) because the Application contains references to sequences in the drawings (8-16) that fails to recite a “SEQ ID NO.” The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C. ⸹⸹ 131 and 132.  
For the purpose of compact examination, the instant application will be examined.  Applicant is given a response period same as the time period for responding to this office action to comply with the sequence requirement.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word “substantial” renders the claim indefinite because it is unclear what amount of change in the DNA sequence of an organism is considered to “substantial.” The recitation of “determining a desired DNA sequence, the desired DNA sequence being a DNA sequence to which it is desired that the DNA sequence of the organism be substantially changed” renders the claim indefinite because it is unclear whether the “desired DNA sequence” is the original DNA sequence in the organism that is being changed or a new DNA sequence the original DNA sequence in the organism need to be changed to.  
Regarding claim 3, the word “substantially at least” renders the claim indefinite because it is unclear what is considered to be substantially at least one, 1 or more, 2 or more…etc.

Regarding claim 5, it is unclear whether the “wherein” clause is the result of the steps performed in claim 4 or it is another limitation regarding a germline whole genome DNA sequence.  Since claim 4 does not recite any germline whole genome DNA sequence, it is unclear whether this germline sequence is being changed (according to the preamble), or being used to determine a desired sequence.  As such, the metes and bounds of the claim cannot be established.
Regarding claim 6, it is unclear how the necessary sample number is being determined. It is unclear whether this number is associated with a probability, and how it is associated with said probability.  
Regarding claim 8, the recitation of “determining the necessary sample number includes accounting for an error rate of a sequencing method used to sequence at least one of the sample” renders the claim indefinite because it is unclear how the error rate is accounted for and how it is related to the determination of necessary sample number.

Regarding claim 10, the recitation of “wherein the targeting sequences and homology repair templates are determined by…repeating a process until all desired changes to the organism DNA sequence are expected to result from the use the change agent material in the dose, the process comprising one or more of the following steps…” renders the claim indefinite because it is unclear how to determine the target sequences and homology repair by repeating dose requirement or selection vehicle.  The claim language is confusing what active steps are being performed for determination and making choices.
The recitation of “selecting a delivery vehicle and a targeted nuclease that meet at least one dose requirement to a desired degree” renders the claim indefinite because it is unclear how the delivery vehicle is being selected.  For example, it is unclear how to select a delivery vehicle based on the dose characteristic of cutting mechanism, and to what desired degree is considered to meet the selection criteria. 
The recitation of “when the base pair sequence is compatible with the specific at least one binding site sequence” renders the claim indefinite because it is unclear what is considered to be “compatible” for the binding site sequence. Does it mean they can co-exist in some form, binding to each other, share some homology (if so, what percentage)? It is also unclear how this compatibility can establish a binding site location information including start location, end location and a base pair letter sequence.  
The recitation of “rules including one or more of a distance from the candidate binding site and a base pair length” renders the claim indefinite because it is unclear what is the distance between, the candidate binding site and? It is also unclear what is considered as a base pair length, the number of base pair or the actual length of a particular base pair (if so, how many base pair)? It is also unclear how the rule is used to establish a respective target site.
The term “cutting profile” also renders the claim indefinite because it is unclear what this term encompasses. The specification does not provide a limiting definition for this term.  
The recitation of “establish the candidate cut location as a respective appropriate cut location based on at least one cut location suitability factor, the suitability factor being one or more of a homology repair template maximum size…” renders the claim indefinite because it is unclear how the template size, homology harm size or donor sequence size can determine whether cut location is appropriate.  
The recitation of “the group meeting at least one compatibility requirement with respect to at least one other homology repair template target group” renders the claim indefinite because it is unclear what this compatibility requirement is referring to.  Homology to other homology repair template group, homology to the targeting site, capable of being mixed in a composition, being able hybridize to each other?
The term “dose target site” renders the claim indefinite because it is unclear what is considered to be a “dose” target site. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. This term is not known in prior art, nor is it define by the present specification.
The recitation “translate each dose target site into a respective targeted nuclease targeting sequence” renders the claim indefinite because it is unclear how the translation or conversion is performed.
Regarding claim 11, the recitation of “a targeted nuclease required binding sequence distribution” renders the claim indefinite because it is unclear where the target nuclease binding sequence is being distributed.  
The term “a likelihood of off-target effect amounts” renders the claim indefinite because it is unclear what this term encompasses. This term is not known in prior art, nor is it define by the present specification.
The term “a cutting mechanism action” renders the claim indefinite because it is unclear what this term encompasses. This term is not known in prior art, nor is it define by the present specification.
The term “organism nuclease activity amount” and “organism nuclease degradation rate” renders the claim indefinite because it is unclear whether it is referring to the nuclease being introduced into the organism or endogenous nuclease activity amount or degradation rate.  
Regarding claim 12, the recitation of “a donor sequence overlap limit” and “a homology repair template overlap limit” renders the claim indefinite because it is unclear what the donor sequence or homology template is overlapped with, and what is the limit for determining compatibility.  
Regarding claim 20, the recitation of “a plurality of homologous repair templates based on at least one of the plurality of targeting sequences” renders the claim indefinite because what is considered as basis for the plurality of targeting sequences is unclear.  
Dependent claims 2, 7, 13-16, 18 and 19 are rejected for same reason because they depend on claims 1, 6 and 10.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12, 15-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Fahrenkrug (US2016/0029604).
Claim 1 is drawn to a method of substantially changing a DNA sequence of an organism comprising: 1) determining a desired DNA sequence; 2) preparing a treatment configured to cause organism DNA sequence to be substantially changed to the desired DNA sequence; 3) applying the treatment to the organism; wherein the treatment is configured to change multiple sites within organism DNA.  
Fahrenkrug disclose a method of making multiplex gene edits in animal cells (see abstract, and paragraph [0029], lines 1-5).  Fahrenkrug disclose designing endonuclease system such as TALEN or CRISPR that targets a selected chromosomal site for editing, that includes gene knockouts, adding nucleic acids, removing nucleic acids and replacement of one or more alleles (paragraph [0029]-[0030]).  Fahrenkrug disclose example of multiplex HDR editing to knockout 2-5 genes, APC, LDLR, RAG2, ILRg and p53 (paragraph [0038], and Table A), said method comprising making HDR templates, which meets the limitation of determining a desired DNA sequence of step 1, preparing a composition comprising TALEN nucleases and templates with multiple combinations, which meets the limitation of step 2; and applying the treatment to the cell of organism (paragraph [0038]).  Since the specification does not define what is considered as substantial change of a DNA sequence, knocking out multiple chromosomal genes as disclose by Fahrenkrug meets this limitation.  Each of the gene being targeted by the nuclease is considered to be a subsequence of the organism DNA.  Therefore, the disclosure from Fahrenkrug anticipates the method of claim 1.  
Regarding claim 2, since the genes being targeted are genomic DNA, it meets the limitation of targeting whole genome DNA sequence. 
Regarding claim 3, Fahrenkrug disclose targeting multiple genes in embryo, which meets the limitation of germline whole genome DNA sequence of the organism ([0035]).
Regarding claim 9, Fahrenkrug disclose determining multiple targeting sequences and homology repair templates ([0042]).  
Regarding claim 10, Fahrenkrug disclose at least select a delivery vehicle and a nuclease, NEON transfection and TALENs (paragraph [0122]). 
Regarding claim 11, Fahrenkrug disclose dose requirement based on nuclease delivery route, electroporation (paragraph [0122]).
Regarding claim 12, Fahrenkrug disclose a number of cuts to be made in the organism DNA and establish respective binding sites with location information (Table D).
Regarding claim 15, Fahrenkrug disclose that the targeted nuclease is CRISPR-Cas9 (paragraph [0142]).
Regarding claims 16 and 17, Fahrenkrug disclose administering the linearized nucleic acids into pro-nuclei of an egg, it is inherent the injection is in an aqueous solution (paragraph [0098], lines 1-2).
Regarding claim 18, Fahrenkrug disclose obtaining DNA following gene editing treatment, and candidates will be identified by restriction length polymorphism (RFLP) as confirmed by sequencing, and pool 5 validated colonies (paragraph [0132]), which meets the limitation of comparing obtained DNA sequence to desired sequence.  Determining that no additional treatment application are necessary is a mental step which does not require any additional steps to be performed.  Therefore, the disclosure of Fahrenkrug meets all limitation of claim 18.
Regarding claim 19, the nuclease and templates disclosed by Fahrenkrug is useful to treat pig cell but cannot be used to treat another organism such as a tiger cell, which meets the claim limitation.
Regarding claim 20, Fahrenkrug disclose the change agent material includes a plurality targeting sequence, homologous repair template and at least one targeted nuclease (paragraph [0129]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug, in view of Gill (US 9,982, 278).
The teaching from Fahrenkrug has been discussed above. However, Fahrenkrug does not teach mutating or replacing a donor sequence to include the desired DNA sequence.
Gill teaches methods and vectors for rational, multiplexed manipulation of chromosomes within open reading frames or any segments thereof by using CRISPR system (abstract).  Gill teaches that DNA recombination cassettes or editing oligonucleotides can be rationally designed to include a desired mutation within a target locus targeted by CRISPR nuclease (bridging paragraph of 1st and 2nd col), wherein the mutation is a desired mutation, and a photospacer adjacent motif (PAM) mutation (bridging paragraph of 3rd and 4th paragraph).  
It would have been obvious to an ordinary skilled in the art who attempted to modify a genome DNA sequence in an organism to modify the homology repair template either by include a desired mutation or by eliminating a PAM sequence based on combined teaching from Fahrenkrug and Gill. The ordinary skilled in the art would have been motivated to do so because Gill teach desired mutation may be introduced into the genome by using edit cassettes containing the mutation.  The level of skill in the art is high. The ordinary skilled in the art would have reasonable expectation of success to modify the editing homology repair template to include a mutation following teaching from Gill.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636